Case 1:17-cv-05228-NGG-VMS Document 319 Filed 12/10/20 Page 1 of 2 PageID #: 15061




         UNITED STATES DISTRICT COURT
         EASTERN DISTRICT OF NEW YORK
         MARTIN JONATHAN BATALlA VIDAL, et al.,
                                        Plaintiffs,                               ORDER
                                                                       16-CV-4756 (NGG) (VMS)
                          -against-
         CHAD WOLF, et al.,
                              Defendants.
         STATE OF NEW YORK, et al.,
                                        Plaintiffs,                    17-CV-5228 (NGG) (VMS)

                          -against-
         DONALD TRUMP, et al.,
                                        Defendants.


               NICHOLAS G. GARAUFIS, United States District Judge.
              The court held a status conference on December 10, 2020 to con-
              sider outstanding issues addressed by the parties in their Joint
              Status Report (Dkt. 35 7) .1 Having considered the positions of the
              parties, the court ordered the following.
                      1) The Government is DIRECTED to circulate draft lan-
                         guage for individual notices to Plaintiffs no later than
                         11:59 pm on December 10, 2020. Plaintiffs are DI-
                         RECTED to register any significant substantive concerns
                         with the court that have not been resolved by negotia-
                         tion, by 5:00 pm on Friday, December 11, 2020.
                      2) The Government is DIRECTED to mail the individual no-
                         tices, as described in the Joint Status Report, on or before
                         January 8, 2021, and to notify the court when they have
                         done so.


               1   Docket cites refer to the Batalla Vidal v. Wolf case, 16-cv-4756.




                                                       1
Case 1:17-cv-05228-NGG-VMS Document 319 Filed 12/10/20 Page 2 of 2 PageID #: 15062




                     3) The Government is DIRECTED to mail new Employment
                        Authorization Documents (EADs), with expiration dates
                        that reflect the lawful two-year period for which they
                        should have been issued, no later than 30 days before the
                        unlawful expiration dates with which they were issued,
                        and at no additional cost to the recipient.
                  The Government's obligation to respond to the Amended Com-
                  plaints is stayed pending a further order of the court.


         SO ORDERED.


         Dated:      Brooklyn, New York
                     December 10, 2020

                                                            /s/ Nicholas G. Garaufis
                                                           NICHOLAS G. GARAUFIS
                                                           United States District Judge




                                                2
